SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [X] Preliminary Information Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [] Definitive Information Statement PRIVATE SECRETARY, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box) x No fee required. oFee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Private Secretary, Inc. 112 North Curry Street Carson City, Nevada 89703 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This Information Statement is first being furnished on or about July , 2011 to the holders of record as of the close of business on July , 2011 of the common stock of Private Secretary, Inc. (“Private Secretary”). The Board of Directors of Private Secretary and 1 stockholder holding an aggregate of 10,000,000 shares of common stock issued and outstanding as of June 24, 2011, have approved and consented in writing to the actions described below.Such approval and consent constitute the approval and consent of a majority of the total number of shares of outstanding common stock and are sufficient under the Nevada Revised Statutes (“NRS”) and Private Secretary’s Articles of Incorporation and Bylaws to approve the action.Accordingly, the actions will not be submitted to the other stockholders of Private Secretary for a vote, and this Information Statement is being furnished to stockholders to provide them with certain information concerning the action in accordance with the requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the regulations promulgated thereunder, including Regulation 14C. ACTIONS BY BOARD OF DIRECTORS AND CONSENTING STOCKHOLDER GENERAL Private Secretary will pay all costs associated with the distribution of this Information Statement, including the costs of printing and mailing. Private Secretary will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending this Information Statement to the beneficial owners of Private Secretary’s common stock. Private Secretary will deliver only one Information Statement to multiple security holders sharing an address unless Private Secretary has received contrary instructions from one or more of the security holders. Upon written or oral request, Private Secretary will promptly deliver a separate copy of this Information Statement and any future annual reports and information statements to any security holder at a shared address to which a single copy of this Information Statement was delivered, or deliver a single copy of this Information Statement and any future annual reports and information statements to any security holder or holders sharing an address to which multiple copies are now delivered.You should direct any such requests to the following address:Private Secretary, Inc., 112 North Curry Street, Carson City, Nevada 89703, Attn: Ms. Maureen Cotton, President.Ms. Cotton may also be reached by telephone at (702) 284-3709. INFORMATION ON CONSENTING STOCKHOLDER Pursuant to Private Secretary’s Bylaws and the NRS, a vote by the holders of at least a majority of Private Secretary’s outstanding capital stock is required to effect the action described herein.Private Secretary’s Articles of Incorporation does not authorize cumulative voting.As of the record date, Private Secretary had 10,320,000 shares of common stock issued and outstanding.The voting power representing not less than 5,160,001 shares of common stock is required to pass any stockholder resolutions.The consenting stockholder is the record and beneficial owner of 10,000,000 shares of common stock, which represents approximately 96.8% of the issued and outstanding shares of Private Secretary’s common stock on such date.Pursuant to Chapter 78.320 of the NRS, the consenting stockholder voted, with the Board of Directors, in favor of the actions described herein in a joint written consent, dated June 24, 2011.No consideration was paid for the consent.The consenting stockholder’s name, affiliation with Private Secretary, and her beneficial holdings are as follows: - 2 - Name Beneficial Holder and Affiliation Shares Beneficially Held Percentage Ms. Maureen Cotton President, Secretary, Treasurer and Director 10,000,000 shares of common stock 96.8% (common stock) INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON None. PROPOSALS BY SECURITY HOLDERS None. DISSENTERS RIGHTS OF APPRAISAL None. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of June 24, 2011, certain information regarding the ownership of Private Secretary’s capital stock by each director and executive officer of Private Secretary, each person who is known to Private Secretary to be a beneficial owner of more than 5% of any class of Private Secretary’s voting stock, and by all officers and directors of Private Secretary as a group.Unless otherwise indicated below, to Private Secretary’s knowledge, all persons listed below have sole voting and investing power with respect to their shares of capital stock, except to the extent authority is shared by spouses under applicable community property laws. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission (“SEC”) and generally includes voting or investment power with respect to securities.Shares of common stock subject to options, warrants or convertible securities exercisable or convertible within 60 days of June 24, 2011 are deemed outstanding for computing the percentage of the person or entity holding such options, warrants or convertible securities but are not deemed outstanding for computing the percentage of any other person, and is based on 10,320,000 shares of common stock issued and outstanding on a fully diluted basis, as of June 24, 2011. NAME AND ADDRESS OF BENEFICIAL OWNER (1) AMOUNT AND NATURE OF BENEFICIAL OWNERSHIP PERCENT OF CLASS (2) Ms. Maureen Cotton President, Treasurer and Director 10,000,000 shares of common stock 96.8% All officer and directors as a group (1 person) 10,000,000 shares of common stock 96.8% (1)Unless otherwise noted, the address of each person listed is c/o Private Secretary, Inc., 112 North Curry Street, Carson City, Nevada 89703 (2)This table is based on 10,320,000 shares of common stock issued and outstanding on June 24, 2011. - 3 - EXECUTIVE COMPENSATION The following tables set forth certain information about compensation paid, earned or accrued for services by our Chief Executive Officer and all other executive officers (collectively, the “Named Executive Officers”) in the fiscal years ended September 30, 2010 and 209: Summary Compensation Table Non-Equity Nonqualified Name and Stock Option Incentive Plan Deferred All Other Principal Salary Bonus Awards Awards Compensation Compensation Compensation Total Position
